DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s response and amendments dated August 18, 2021.  Claims 1-10 are original, claim 11 is amended, and claim 12 is new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the single longitudinal edge".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 11 will be examined as depending on claim 10 instead of claim 9.  
Claim 11 should be amended to read:
11.  The wrap of claim 10, wherein wrap is only perforated perpendicularly to the single longitudinal edge of the wrap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App 20160376263-A1 (hereinafter PATRON) in view of US 20060051465 A1 (hereinafter KYLE) and as evidenced by US 20200138772 A1 (hereinafter BERL; priority date July 9, 2018).
Regarding claim 1, PATRON discloses compounds and compositions known to modify the perception of bitter taste, and combinations of said compositions and compounds with additional compositions, compounds, and products (Abstract).  PATRON discloses that the compositions can be used in personal care products, cannabis-derived or cannabis-related products (¶193-¶194) and other consumer products.  PATRON further discloses that the compositions can be used in smoking articles (¶192).  PATRON further discloses that the compounds and compositions can be incorporated into products, such as an adhesive (¶185).
PATRON specifically discloses that the compositions contain; honey (¶145, ¶148, ¶150); maple syrup (¶150); an oil (¶142, ¶160, ¶179, ¶184, ¶232); and water (¶91).  
PATRON may not explicitly disclose that the compositions contain pine rosin; acai gum (¶184).
PATRON discloses that the compositions comprise pine derivatives (¶147, ¶149, ¶158, ¶184).  PATRON discloses that the pine derivatives include, “Pine Bark, White, Extract Solid (Pinus Strobus L.), Pine Bark, White, Oil (Pinus Strobus L.), Pine Bark, White (Pinus Strobus L.), Alpha-Pinene, Beta-Pinene, Pine Needle, Dwarf, Oil (Pinus Mugo Turra Var. Pumilio (Haenke) Zenari), Pine, Scotch, Oil (Pinus Sylvestris L.), Pine Tar, Oil (Pinus Spp.), Pine, White,” (¶147).  
PATRON further discloses that the compositions comprise gum Arabic (¶147, ¶158, ¶184) as well as additional derivatives from the acacia plant, flowers, and berries (¶184).  As evidenced by BERL, gum Arabic is acai gum (¶101).
KYLE teaches additive delivery laminate is suitable for packaging with a thermoplastic polymer and a hydrogenated wood rosin as a toughening agent (Abstract).  KYLE specifically teaches that tackifiers can serve as polymer toughing agents in the delivery layer (¶25).  The tackifier can be a pine gum or rosin (¶26, ¶101).  The pine rosin is combined with a flavor to produce a slurry (¶101).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified PATRON to use pine rosin and acai gum as taught in KYLE and evidenced by BERL.  A person of ordinary skill in the art would obviously use the various derivatives of a pine tree including pine tar, rosin, and sap to produce a glue.  Pine is recognized to one of ordinary skill in the art to be a sticky/tacky substance that would function as an adhesive.  KYLE specifically teaches combining pine rosin with flavors.  
Regarding claim 2, the combination of PATRON and KYLE as evidenced by BERL discloses the composition of claim 1 as discussed above.  PATRON further discloses wherein the oil comprises olive oil (¶142, ¶179, ¶184).  
Regarding claim 3, PATRON and KYLE as evidenced by BERL discloses the composition of claim 1 as discussed above.  PATRON further discloses further comprising CBD oil (¶193-¶194).  
Regarding claim 4, PATRON and KYLE as evidenced by BERL discloses the composition of claim 1 as discussed above.  PATRON further discloses, comprising THC extract (¶193-¶194).  
Regarding claim 5, PATRON and KYLE as evidenced by BERL discloses the composition of claim 1 as discussed above.  PATRON further discloses, comprising beeswax (¶149, ¶184, ¶260).  
Regarding claim 6, PATRON and KYLE as evidenced by BERL further discloses a wrap having the composition of claim 1 applied thereon (¶192).  
Regarding claim 7, PATRON and KYLE as evidenced by BERL discloses the wrap of claim 6 as discussed above.  PATRON further discloses wherein the wrap is a tobacco leaf (¶192).  
Regarding claim 8, PATRON and KYLE as evidenced by BERL discloses the wrap of claim 6 as discussed above.  PATRON further discloses wherein the wrap is an organic composition paper wrap (¶192).  

Claims 9 -12 are rejected under 35 U.S.C. 103 as being unpatentable over PATRON and KYLE as evidenced by BERL as discussed above, and further in view of US 20120097179 A1 (hereinafter KESSELMAN).
Regarding claim 9, PATRON and KYLE as evidenced by BERL discloses the wrap of claim 8 as discussed above.  PATRON does not disclose wherein the wrap comprises a roll of perforated tear-off wrap sheets.  
KESSELMAN teaches methods and structures for paper structures used by an end user to create a cigar or cigarette (Abstract).  KESSELMAN teaches that the paper structure can have perforated lines (¶68, Claim 2).  The perforations make it easier to roll the structure and permit consumption of most if not all of the tobacco product.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of PATRON and KYLE as evidenced by BERL to provide wherein the wrap comprises a roll of perforated tear-off wrap sheets as taught in KESSELMAN.  Doing so would enable the user to more easily wrap the cigarette and ensure a more complete consumption of the product thereby maximizing product use and eliminating waste.
Regarding claim 10, PATRON and KYLE as evidenced by BERL discloses the wrap of claim 6 as discussed above.  PATRON does not disclose wherein the composition is applied only along a single side of the wrap and along a single longitudinal edge of the wrap.  
KESSELMAN teaches methods and structures for paper structures used by an end user to create a cigar or cigarette (Abstract).  KESSELMAN teaches that papers or leaves have an edge coated with adhesive for sealing the rolled smoking article (¶5).  KESSELMAN teaches that the adhesive material 130 is disposed along an edge 124 (Figs. 1A and 2A, ¶42, Claim 1).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of PATRON and KYLE as evidenced by BERL to wherein the composition is applied only along a single side of the wrap and along a single longitudinal edge of the wrap as taught in KESSELMAN.  A person of ordinary skill in the art would obviously use the composition disclosed in PATRON to seal the cigarette paper taught in KESSELMAN.  Doing so would secure the smokable material in the paper. 
Regarding claim 11, PATRON and KYLE as evidenced by BERL discloses the wrap of claim 9 as discussed above.  The combination may not explicitly disclose wherein wrap is only perforated perpendicularly to the single longitudinal edge of the wrap (¶142, ¶192).
KESSELMAN teaches methods and structures for paper structures used by an end user to create a cigar or cigarette (Abstract).  KESSELMAN teaches that papers or leaves have an edge coated with adhesive for sealing the rolled smoking article (¶5).  KESSELMAN teaches that the adhesive material 130 is disposed along an edge 124 (Figs. 1A and 2A, ¶42, Claim 1).  KESSELMAN further teaches a second embodiment showing in Fig. 4 (¶63).  In the embodiment 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of PATRON and KYLE as evidenced by BERL to include wherein wrap is only perforated perpendicularly to the single longitudinal edge of the wrap as taught in KESSELMAN.  Changing the orientation of the perforation would be at the option of the person of ordinary skill in the art and perpendicular or parallel would achieve predictable results.  
Regarding claim 12, PATRON discloses compounds and compositions known to modify the perception of bitter taste, and combinations of said compositions and compounds with additional compositions, compounds, and products (Abstract).  PATRON discloses that the compositions can be used in personal care products, cannabis-derived or cannabis-related products (¶193-¶194) and other consumer products.  PATRON further discloses that the compositions can be used in smoking articles (¶192).  PATRON further discloses that the compounds and compositions can be incorporated into products, such as an adhesive (¶185).
PATRON specifically discloses that the compositions contain; honey (¶145, ¶148, ¶150); maple syrup (¶150); an oil (¶142, ¶160, ¶179, ¶184, ¶232); and water (¶91).  PATRON discloses that the compositions can be sued in wraps for smoking articles (¶192).   
PATRON may not explicitly disclose that the compositions contain pine rosin or acai gum.  PATRON does not explicitly disclose wherein the wrap comprises a roll of perforated tear-off wrap sheets; wherein the composition is applied only along a single side of the wrap and along a single longitudinal edge of the wrap; and wherein wrap is only perforated perpendicularly to the single longitudinal edge of the wrap.
PATRON discloses that the compositions comprise pine derivatives (¶147, ¶149, ¶158, ¶184).  PATRON discloses that the pine derivatives include, “Pine Bark, White, Extract Solid (Pinus Strobus L.), Pine Bark, White, Oil (Pinus Strobus L.), Pine Bark, White (Pinus Strobus L.), Alpha-Pinene, Beta-Pinene, Pine Needle, Dwarf, Oil (Pinus Mugo Turra Var. Pumilio (Haenke) Zenari), Pine, Scotch, Oil (Pinus Sylvestris L.), Pine Tar, Oil (Pinus Spp.), Pine, White,” (¶147).  
PATRON further discloses that the compositions comprise gum Arabic (¶147, ¶158, ¶184) as well as additional derivatives from the acacia plant, flowers, and berries (¶184).  BERL teaches stabilized formulations of cannabinoid compositions (abstract).  BERL defines that stabilizers are used, including acai gum (¶101).  BERL teaches that acai gum is gum Arabic (¶101).
KYLE teaches additive delivery laminate is suitable for packaging with a thermoplastic polymer and a hydrogenated wood rosin as a toughening agent (Abstract).  KYLE specifically teaches that tackifiers can serve as polymer toughing agents in the delivery layer (¶25).  The tackifier can be a pine gum or rosin (¶26, ¶101).  The pine rosin is combined with a flavor to produce a slurry (¶101).  
KESSELMAN teaches methods and structures for paper structures used by an end user to create a cigar or cigarette (Abstract).  KESSELMAN teaches that papers or leaves have an edge coated with adhesive for sealing the rolled smoking article (¶5).  KESSELMAN teaches that the adhesive material 130 is disposed along an edge 124 (Figs. 1A and 2A, ¶42, Claim 1).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified PATRON to include pine rosin or acai gum and wherein the wrap comprises a roll of perforated tear-off wrap sheets; wherein the composition is applied only along a single side of the wrap and along a single longitudinal edge of the wrap; and wherein wrap is only perforated perpendicularly to the single longitudinal edge of the wrap as taught in KYLE as evidenced by BERL and in further view of KESSELMAN.  A person of ordinary skill in the art would obviously use the various derivatives of a pine tree including pine tar, rosin, and sap to produce a glue.  Pine is recognized to one of ordinary skill in the art to be a sticky/tacky substance that would function as an adhesive.  KYLE teaches combining pine rosin with flavors.  One of ordinary skill in the art would obviously combine pine rosin with flavors and use this as an adhesive with predictable results.  With respect to acai gum, Examiner contends that the derivatives of the acacia flower as disclosed in PATRON are indeed acai gum as disclosed in the instant application.  In view of the teachings of BERL, a person of ordinary skill in the art would immediately recognize that acai gum is gum Arabic and use it to stabilize and/or provide additional adhesive properties with predictable results.  Further a person of ordinary skill would use perforated sheets with perforations in parallel or perpendicular orientations.  Doing so would enable the user to more easily wrap the .  

Response to Arguments
Applicant’s arguments, see page 1, filed August 18, 2021, with respect to the rejections of claims 1-8 and 11 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of KYLE, BERL, and KESSELMAN.
Applicant argues, “Patron does disclose pine oil, pine tar, pine bark, and pine needle, but none of these ingredients are equivalent to or comprise pine rosin.”  A new rejection has been entered combining PATRON with KYLE in an adhesive including pine rosin to be used in a tobacco product.
Applicant argues, “Patron discloses acai oil and acai berry extract, but not acai gum. Lacking evidence that Patron teaches the use of acai gum, please remove this rejection.”  BERL evidences that acai gum is gum Arabic.  PATRON teaches gum Arabic.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20130313146-A1 to Idheileh which discloses a roll of a series of individually wrapped rolling paper substrates mounted for dispensing one or more packaged substrates (Fig. 9, ¶41, ¶57).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747